DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/20/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20200105198; hereinafter PARK) in view of Kim et al. (US 20160140890).
Regarding claim 1, PARK teaches in figure(s) 1-9 a residual direct current (DC) measurement device for measuring residual DC of a display device (para. 145 - measured luminance difference F using Equation 1-2 interpreted as residual DC), the residual DC measurement device comprising: 
a light receiver (luminance measurer 200 and voltage measurer 300 based on light/photo sensor; fig. 5) that includes a photoelectric conversion element (photodiode in 200,300), receives light emitted from the display device (100 in fig. 5; para. 172 - photo diodes configured to measure a voltage of a photo sensor corresponding to light emitted from the display surface DA.), and outputs a light reception signal (ldat,A1,A2) corresponding to an amount of received light; 

    PNG
    media_image1.png
    695
    502
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    225
    384
    media_image2.png
    Greyscale

a storage (500) that stores data; and 
a hardware processor (400) that: 
causes the display device to display a flicker measurement image (grayscale image G1 in fig. 7; para. 184 - image display of gray levels G of gray levels 0-255; abs. - A flicker quantification system; fig. 8), acquires the light reception signal output from the light receiver while (reference period T; fig. 3) the flicker measurement image (G1; fig. 7) is displayed, measures a flicker value (luminance F1 in fig. 7) of the display device on the basis of the acquired light reception signal and stores (para. 169 - memory 500 may store the quantification table generated by the processor 400) the flicker value in the storage as an initial flicker value (F1; figs. 7-8), subsequently causes the display device (100) to display a predetermined display image (image display of gray levels G2; fig. 7) for a predetermined display time (reference period T; fig. 3), causes the display device to display the flicker measurement image again when the predetermined display time elapses (multiple G image @ different Q freq in fig. 8), acquires the light reception signal output from the light receiver while the flicker measurement image is displayed, measures the flicker value (F2; figs. 7-8) of the display device on the basis of the acquired light reception signal (ldat,A1,A2), and stores the flicker value in the storage as a posterior flicker value (F2; figs. 7-8); and 
calculates a flicker change amount (para. 143 - conversion variable may represent a ratio an average accumulation amount of voltage during the reference period T to the luminance during the reference period T. The conversion variable may be a value changed for each luminance, i.e., each gray level) by calculating the posterior flicker value and the initial flicker value stored in the storage as an index value (para. 9,158 – calculate a flicker index value JFI for each of the plurality of gray levels G ; JFI eqn. 1) representing the residual DC (para. 145 - measured luminance difference F using Equation 1-2 interpreted as residual DC).
PARK does not teach explicitly residual DC.
However, Kim teaches in figure(s) 1-9 residual DC (para. 10, 39,44 – a residual DC voltage generally generated by discordance between an electric center of a data voltage and a common voltage; residual DC voltages accumulated in the display panel; figs. 7-9,3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of PARK by having residual DC as taught by Kim in order to attribute relation of luminance data and pixel voltage to a measure of flicker and residual DC as evidenced by "A method of driving a display panel including generating a data signal including a black voltage signal and a white voltage signal, measuring brightness levels of pixels, converting differences between the measured brightness levels into direct current (DC) voltages … a first residual DC voltage of a first pixel of the pixels to which the white voltage signal is applied is greater than a second residual DC voltage of a second pixel of the pixels to which the black voltage signal is applied" (abstract, para. 18 of Kim).

Regarding claim 6, PARK teaches in figure(s) 1-9 the residual DC measurement device according to claim 1, wherein the storage stores a relational expression representing a relationship between the residual DC and the flicker change amount in advance, and the hardware processor obtains the residual DC from the flicker change amount and the relational expression (para. 144-145 :- Equation 1-2, F denotes the measured luminance difference, K denotes the conversion variable, A1 denotes the first voltage data, and A2 denotes the second voltage data).

Regarding claim 7, PARK teaches in figure(s) 1-9 the residual DC measurement device according to claim 1, wherein the hardware processor calculates, as the flicker change amount, a difference obtained by subtracting the initial flicker value from the posterior flicker value (para. 146 - measured luminance difference may represent the difference between a luminance during the first frame FP1 and a luminance during the second frame FP2. The measured luminance difference may be a value changed for each luminance, i.e., each gray level) or a quotient obtained by dividing the posterior flicker value by the initial flicker value.

Regarding claim 8, PARK teaches in figure(s) 1-9 a residual direct current (DC) measurement method for measuring residual DC of a display device (para. 145 - measured luminance difference F using Equation 1-2 interpreted as residual DC), the method comprising: 
causing the display device (100 in fig. 5; para. 172 - photo diodes configured to measure a voltage of a photo sensor corresponding to light emitted from the display surface DA) to display a flicker measurement image (para. 184 - image display of gray levels G of gray levels 0-255; fig. 8), acquiring a light reception signal (ldat,A1,A2) that corresponds to an amount of received light and is output by a light receiver (luminance measurer 200 and voltage measurer 300 based on light/photo sensor; fig. 5) including a photoelectric conversion element (photodiode in 200,300) by receiving light emitted from the display device (100) while the flicker measurement image is displayed (grayscale image G1 in fig. 7; para. 184 - image display of gray levels G of gray levels 0-255; abs. - A flicker quantification system; fig. 8), measuring a flicker value (luminance F1 in fig. 7) of the display device on the basis of the acquired light reception signal, and storing (para. 169 - memory 500 may store the quantification table generated by the processor 400) the flicker value in a storage as an initial flicker value (F1; figs. 7-8); 
causing the display device to display a predetermined display image (image display of gray levels G2; fig. 7) instead of the flicker measurement image for a predetermined display time (reference period T; fig. 3); 
causing the display device to display the flicker measurement image again instead of the predetermined display image when the predetermined display time elapses (multiple G image @ different Q freq in fig. 8), acquiring the light reception signal output from the light receiver while the flicker measurement image is displayed, measuring the flicker value (F2; figs. 7-8) of the display device on the basis of the acquired light reception signal (ldat,A1,A2), and storing the flicker value in the storage as a posterior flicker value (F2; figs. 7-8); and 
calculating a flicker change amount (para. 143 - conversion variable may represent a ratio an average accumulation amount of voltage during the reference period T to the luminance during the reference period T. The conversion variable may be a value changed for each luminance, i.e., each gray level) by subtracting the initial flicker value from the posterior flicker value stored in the storage as an index value (para. 9,158 – calculate a flicker index value JFI for each of the plurality of gray levels G ; JFI eqn. 1) representing the residual DC (para. 145 - measured luminance difference F using Equation 1-2 interpreted as residual DC).
PARK does not teach explicitly residual DC.
However, Kim teaches in figure(s) 1-9 residual DC (para. 10, 39,44 – a residual DC voltage generally generated by discordance between an electric center of a data voltage and a common voltage; residual DC voltages accumulated in the display panel; figs. 7-9,3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of PARK by having residual DC as taught by Kim in order to attribute relation of luminance data and pixel voltage to a measure of flicker and residual DC as evidenced by "A method of driving a display panel including generating a data signal including a black voltage signal and a white voltage signal, measuring brightness levels of pixels, converting differences between the measured brightness levels into direct current (DC) voltages … a first residual DC voltage of a first pixel of the pixels to which the white voltage signal is applied is greater than a second residual DC voltage of a second pixel of the pixels to which the black voltage signal is applied" (abstract, para. 18 of Kim).

Regarding claim 9, PARK teaches in figure(s) 1-9 a non-transitory recording medium storing a computer readable residual direct current (DC) measurement program (para. 44 - computer program instructions stored in other non-transitory computer readable media) for causing a computer of a residual DC measurement device for measuring residual DC of a display device (para. 145 - measured luminance difference F using Equation 1-2 interpreted as residual DC) to execute: 
causing the display device (100 in fig. 5; para. 172 - photo diodes configured to measure a voltage of a photo sensor corresponding to light emitted from the display surface DA) to display a flicker measurement image (para. 184 - image display of gray levels G of gray levels 0-255; fig. 8), acquiring a light reception signal (ldat,A1,A2) that corresponds to an amount of received light and is output by a light receiver (luminance measurer 200 and voltage measurer 300 based on light/photo sensor; fig. 5) including a photoelectric conversion element (photodiode in 200,300) by receiving light emitted from the display device (100) while the flicker measurement image is displayed (grayscale image G1 in fig. 7; para. 184 - image display of gray levels G of gray levels 0-255; abs. - A flicker quantification system; fig. 8), measuring a flicker value (luminance F1 in fig. 7) of the display device on the basis of the acquired light reception signal, and storing (para. 169 - memory 500 may store the quantification table generated by the processor 400) the flicker value in a storage as an initial flicker value (F1; figs. 7-8); 
causing the display device to display a predetermined display image (image display of gray levels G2; fig. 7) instead of the flicker measurement image for a predetermined display time (reference period T; fig. 3); 
causing the display device to display the flicker measurement image again instead of the predetermined display image when the predetermined display time elapses (multiple G image @ different Q freq in fig. 8), acquiring the light reception signal output from the light receiver while the flicker measurement image is displayed, measuring the flicker value (F2; figs. 7-8) of the display device on the basis of the acquired light reception signal (ldat,A1,A2), and storing the flicker value in the storage as a posterior flicker value (F2; figs. 7-8); and 
calculating a flicker change amount (para. 143 - conversion variable may represent a ratio an average accumulation amount of voltage during the reference period T to the luminance during the reference period T. The conversion variable may be a value changed for each luminance, i.e., each gray level) by subtracting the initial flicker value from the posterior flicker value stored in the storage as an index value (para. 9,158 – calculate a flicker index value JFI for each of the plurality of gray levels G ; JFI eqn. 1) representing the residual DC (para. 145 - measured luminance difference F using Equation 1-2 interpreted as residual DC).
PARK does not teach explicitly residual DC.
However, Kim teaches in figure(s) 1-9 residual DC (para. 10, 39,44 – a residual DC voltage generally generated by discordance between an electric center of a data voltage and a common voltage; residual DC voltages accumulated in the display panel; figs. 7-9,3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of PARK by having residual DC as taught by Kim in order to attribute relation of luminance data and pixel voltage to a measure of flicker and residual DC as evidenced by "A method of driving a display panel including generating a data signal including a black voltage signal and a white voltage signal, measuring brightness levels of pixels, converting differences between the measured brightness levels into direct current (DC) voltages … a first residual DC voltage of a first pixel of the pixels to which the white voltage signal is applied is greater than a second residual DC voltage of a second pixel of the pixels to which the black voltage signal is applied" (abstract, para. 18 of Kim).

Allowable Subject Matter
Claim(s) 2-5 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record do not fairly teach or suggest “wherein the light receiver includes a plurality of the photoelectric conversion elements and outputs a plurality of the light reception signals corresponding to the plurality of the photoelectric conversion elements, 
the plurality of the photoelectric conversion elements is two-dimensionally arranged and each receives light emitted from different measurement positions from each other of the display device, 
the hardware processor obtains the flicker value at each of the plurality of measurement positions on the basis of the plurality of the light reception signals, and stores each of the obtained flicker values in the storage in association with the measurement positions, and 
the hardware processor obtains the flicker change amount at each of the plurality of measurement positions as an index value representing the residual DC.” including all of the limitations of the base claim and any intervening claims.
Claim(s) 3-5 and 10-20 are objected for dependent upon the allowable base claim.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868